UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	June 30, 2013 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 6/30/13 (Unaudited) REPURCHASE AGREEMENTS (25.2%) (a) Principal amount Value Interest in $45,850,000 joint tri-party repurchase agreement dated 6/28/13 with BNP Paribas Securities Corp. due 7/1/13 - maturity value of $11,700,127 for an effective yield of 0.13% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 9.875% and due dates ranging from 1/30/14 to 7/1/42, valued at $48,142,501) $11,700,000 $11,700,000 Interest in $281,429,000 joint tri-party repurchase agreement dated 6/28/13 with Citigroup Global Markets, Inc./Salomon Brothers due 7/1/13 - maturity value of $96,001,120 for an effective yield of 0.14% (collateralized by various mortgage backed securities with coupon rates ranging from 1.847% to 6.033% and due dates ranging from 9/1/15 to 9/1/44, valued at $287,057,580) 96,000,000 96,000,000 Interest in $71,600,000 joint tri-party repurchase agreement dated 6/28/13 with Credit Suisse Securities (USA), LLC due 7/1/13 - maturity value of $18,900,205 for an effective yield of 0.13% (collateralized by various corporate bonds and notes with coupon rates ranging from 2.90% to 9.00% and due dates ranging from 3/23/15 to 12/15/66, valued at $75,181,484) 18,900,000 18,900,000 Interest in $25,000,000 joint tri-party repurchase agreement dated 6/28/13 with Deutsche Bank Securities, Inc. due 7/1/13 - maturity value of $8,820,184 for an effective yield of 0.25% (collateralized by a U.S. Treasury note with a coupon rate of 0.375% and a due date of 6/15/15, valued at $25,500,000) 8,820,000 8,820,000 Interest in $176,426,000 joint tri-party repurchase agreement dated 6/28/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 7/1/13 - maturity value of $96,001,200 for an effective yield of 0.15% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 6.00% and due dates ranging from 10/1/18 to 6/1/43, valued at $179,954,521) 96,000,000 96,000,000 Interest in $273,658,000 joint tri-party repurchase agreement dated 6/28/13 with RBC Capital Markets, LLC due 7/1/13 - maturity value of $95,862,038 for an effective yield of 0.13% (collateralized by a mortgage backed security with a coupon rate of 4.00% and a due date of 5/20/42, valued at $279,134,184) 95,861,000 95,861,000 Interest in $52,225,000 joint tri-party term repurchase agreement dated 4/18/13 with RBC Capital Markets, LLC due 7/18/13 - maturity value of $14,255,700 for an effective yield of 0.16% (collateralized by various mortgage backed securities with coupon rates ranging from 3.00% to 4.00% and due dates ranging from 10/1/32 to 2/1/42, valued at $53,286,783) 14,250,000 14,250,000 Interest in $81,750,000 joint tri-party term repurchase agreement dated 4/9/13 with RBC Capital Markets, LLC due 7/10/13 - maturity value of $14,505,498 for an effective yield of 0.15% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 3.50% and due dates ranging from 4/1/28 to 5/1/43, valued at $83,413,491) 14,500,000 14,500,000 Interest in $80,050,000 joint tri-party term repurchase agreement dated 5/29/13 with RBC Capital Markets, LLC due 8/28/13 - maturity value of $14,203,905 for an effective yield of 0.11% (collateralized by various mortgage backed securities with coupon rates ranging from 2.10% to 6.50% and due dates ranging from 4/1/20 to 6/1/43, valued at $81,658,985) 14,200,000 14,200,000 Total repurchase agreements (cost $370,231,000) COMMERCIAL PAPER (22.6%) (a) Yield (%) Maturity date Principal amount Value Bank of Nova Scotia (Canada) 0.230 9/9/13 $16,000,000 $15,992,844 Barclays Bank PLC 144A, Ser. 10-1 (United Kingdom) 0.160 7/22/13 7,500,000 7,499,300 Canada (Government of) (Canada) 0.170 10/9/13 7,350,000 7,346,529 Chevron Corp. 0.090 8/29/13 14,200,000 14,197,906 COFCO Capital Corp. (Rabobank Nederland, NY Branch (LOC)) 0.210 7/11/13 9,200,000 9,199,463 Commonwealth Bank of Australia 144A (Australia) 0.294 3/28/14 9,200,000 9,200,000 DnB Bank ASA (Norway) 0.285 7/8/13 13,100,000 13,099,274 DnB Bank ASA 144A (Norway) 0.270 8/7/13 9,000,000 8,997,503 Export Development Canada (Canada) 0.150 11/21/13 5,500,000 5,496,723 General Electric Capital Corp. 0.230 7/22/13 17,300,000 17,297,679 HSBC USA, Inc. (United Kingdom) 0.371 8/16/13 9,175,000 9,170,662 HSBC USA, Inc. (United Kingdom) 0.290 7/10/13 5,155,000 5,154,626 HSBC USA, Inc. (United Kingdom) 0.280 10/2/13 3,925,000 3,922,161 ICICI Bank, Ltd./Hong Kong (Hong Kong) 0.664 7/23/13 4,275,000 4,274,164 ICICI Bank, Ltd./Hong Kong (Hong Kong) 0.220 7/24/13 3,000,000 2,999,578 JPMorgan Chase & Co. 0.250 11/7/13 15,000,000 14,986,563 Lloyds TSB Bank PLC (United Kingdom) 0.140 8/1/13 7,500,000 7,499,096 National Australia Funding Delaware, Inc. 0.190 8/26/13 7,300,000 7,297,842 National Australia Funding Delaware, Inc. 0.165 8/21/13 14,000,000 13,996,728 President and Fellows of Harvard College 0.110 7/8/13 11,675,000 11,674,750 Prudential PLC 144A (United Kingdom) 0.230 9/20/13 15,450,000 15,442,005 RBS Holdings USA, Inc. 0.140 7/17/13 6,400,000 6,399,602 Roche Holdings, Inc. (Switzerland) 0.107 7/16/13 21,500,000 21,499,046 Standard Chartered Bank/New York 0.260 7/1/13 5,350,000 5,350,000 Standard Chartered Bank/New York 144A 0.220 8/7/13 8,900,000 8,897,988 State Street Corp. 0.200 8/8/13 14,000,000 13,997,044 Sumitomo Mitsui Banking Corp. (Japan) 0.230 7/17/13 2,250,000 2,249,770 Sumitomo Mitsui Banking Corp. (Japan) 0.230 7/9/13 6,725,000 6,724,656 Sumitomo Mitsui Banking Corp. (Japan) 0.190 8/5/13 4,750,000 4,749,123 Sumitomo Mitsui Banking Corp. (Japan) 0.190 7/11/13 1,700,000 1,699,910 Svenska Handelsbanken, Inc. 144A (Sweden) 0.250 10/2/13 7,025,000 7,020,463 Toyota Credit Canada, Inc. (Canada) 0.180 9/12/13 14,365,000 14,359,757 Toyota Motor Credit Corp. 0.200 11/25/13 6,795,000 6,789,451 Wal-Mart Stores, Inc. 0.110 7/30/13 14,200,000 14,198,742 Westpac Banking Corp. 144A (Australia) 0.591 8/12/13 12,400,000 12,395,732 Total commercial paper (cost $331,076,680) MUNICIPAL BONDS AND NOTES (19.9%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value California (0.3%) California Educational Facilities Authority Commercial Paper (Stanford University), Ser. STAN 0.100 8/6/13 P-1 $4,500,000 $4,500,000 Connecticut (1.4%) State of Connecticut Health & Education Facilities Authority Commercial Paper (Yale University), Ser. S-2 0.110 9/3/13 VMIG1 1,625,000 1,625,000 State of Connecticut Health & Education Facilities Authority Commercial Paper (Yale University), Ser. S-2 0.110 7/2/13 VMIG1 19,600,000 19,600,000 District of Columbia (0.8%) American University Commercial Paper, Ser. A 0.170 7/17/13 A-1 3,675,000 3,674,722 American University Commercial Paper, Ser. A 0.120 7/8/13 A-1 8,000,000 7,999,813 Illinois (0.3%) Illinois State Educational Facilities Authority VRDN (University of Chicago), Ser. B (M) 0.060 7/1/33 VMIG1 4,625,000 4,625,000 Indiana (0.4%) Indiana Finance Authority Commercial Paper (Trinity Health Credit Group), Ser. 08D-2 0.150 9/5/13 VMIG1 5,100,000 5,100,000 Kentucky (0.8%) Kentucky State Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C (M) 0.050 5/1/34 VMIG1 11,000,000 11,000,000 Maryland (1.9%) Howard County Commercial Paper, Ser. 11 0.130 7/8/13 P-1 6,850,000 6,850,000 Johns Hopkins University Commercial Paper, Ser. B 0.150 7/16/13 P-1 5,000,000 5,000,000 Johns Hopkins University Commercial Paper, Ser. B 0.110 10/1/13 P-1 5,773,000 5,773,000 Johns Hopkins University Commercial Paper, Ser. C 0.140 9/17/13 P-1 5,000,000 5,000,000 Johns Hopkins University Commercial Paper, Ser. C 0.130 9/10/13 P-1 5,540,000 5,540,000 Michigan (0.6%) Trinity Health Corporation Commercial Paper 0.140 9/18/13 P-1 9,100,000 9,097,204 Minnesota (0.5%) Rochester Health Care Facilities VRDN (Mayo Clinic), Ser. B (M) 0.050 11/15/38 VMIG1 6,830,000 6,830,000 Nevada (0.9%) Reno Sales Tax VRDN (Reno Transportation Rail Access Corridor (ReTRAC)) (Bank of New York Mellon (The) (LOC)) (M) 0.060 6/1/42 VMIG1 13,250,000 13,250,000 New Jersey (0.8%) Princeton University Commercial Paper 0.140 8/1/13 P-1 11,600,000 11,600,000 North Carolina (1.0%) Duke University Commercial Paper, Ser. B-98 0.150 9/19/13 P-1 11,250,000 11,246,250 Wake County VRDN, Ser. A (M) 0.050 3/1/26 VMIG1 2,000,000 2,000,000 Wake County VRDN, Ser. B (M) 0.050 3/1/24 VMIG1 1,500,000 1,500,000 Ohio (0.5%) Ohio State VRDN (Infrastructure Improvement), Ser. B (M) 0.050 8/1/17 VMIG1 6,660,000 6,660,000 Texas (5.9%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper 0.140 8/1/13 P-1 7,500,000 7,500,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.140 7/3/13 P-1 2,502,000 2,502,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.130 9/10/13 P-1 3,850,000 3,850,000 Harris County Cultural Education Facilities Finance Corporation VRDN (The Methodist Hospital), Ser. C-1 (M) 0.050 12/1/24 A-1+ 10,400,000 10,400,000 Harris County Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.070 10/1/29 VMIG1 3,665,000 3,665,000 Texas Public Finance Authority Commercial Paper, Ser. 03 0.180 7/9/13 P-1 4,925,000 4,925,000 Texas State TRAN 2.500 8/30/13 MIG1 14,250,000 14,304,480 The Board of Regents of The Texas A&M University System Commercial Paper 0.140 7/3/13 P-1 6,875,000 6,875,000 The Board of Regents of The Texas A&M University System Commercial Paper, Ser. B 0.140 7/3/13 P-1 9,000,000 9,000,000 The Board of Regents of The Texas A&M University System Commercial Paper, Ser. B 0.120 7/3/13 P-1 5,000,000 5,000,000 University of Texas System Board of Regents Revenue Finance System Commercial Paper 0.150 9/3/13 P-1 3,000,000 3,000,000 University of Texas System Board of Regents Revenue Finance System Commercial Paper, Ser. A 0.150 9/4/13 P-1 15,998,000 15,998,000 Utah (1.3%) Murray City Hospital VRDN (IHC Health Services, Inc.), Ser. C (M) 0.050 5/15/36 A-1+ 18,550,000 18,550,000 Virginia (1.3%) Regents of University of Virginia Commercial Paper, Ser. 03-A 0.160 9/4/13 P-1 3,950,000 3,950,000 The Rector and Visitors of The University of Virginia Commercial Paper, Ser. 03-A 0.110 10/2/13 P-1 15,500,000 15,500,000 Wisconsin (1.2%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank, NA (LOC)) (M) 0.060 8/15/33 VMIG1 17,880,000 17,880,000 Total municipal bonds and notes (cost $291,370,469) ASSET-BACKED COMMERCIAL PAPER (12.7%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.140 7/19/13 $7,375,000 $7,374,484 Bedford Row Funding Corp. 0.180 9/9/13 7,600,000 7,597,340 Chariot Funding, LLC 144A 0.250 11/5/13 7,100,000 7,093,738 Chariot Funding, LLC 144A 0.240 12/18/13 15,000,000 14,983,000 CHARTA, LLC 0.220 8/1/13 7,305,000 7,303,616 CIESCO, LP 0.170 7/9/13 7,250,000 7,249,726 Fairway Finance, LLC (Canada) 0.180 7/22/13 2,400,000 2,399,748 Fairway Finance, LLC 144A (Canada) 0.215 10/9/13 9,825,000 9,825,000 Gotham Funding Corp. (Japan) 0.190 9/16/13 8,350,000 8,346,607 Gotham Funding Corp. (Japan) 0.190 8/15/13 13,715,000 13,711,743 Jupiter Securitization Co., LLC 0.240 12/11/13 5,700,000 5,693,806 Jupiter Securitization Co., LLC 0.240 11/25/13 16,400,000 16,383,928 Manhattan Asset Funding Co., LLC (Japan) 0.200 7/11/13 5,250,000 5,249,708 Old Line Funding, LLC 0.210 8/1/13 15,300,000 15,297,233 Old Line Funding, LLC 144A 0.160 8/5/13 6,875,000 6,873,931 Regency Markets No. 1, LLC 144A 0.170 7/22/13 22,115,000 22,112,807 Sheffield Receivables Corp. (United Kingdom) 0.150 7/18/13 7,250,000 7,249,486 Thunder Bay Funding, LLC 0.200 8/23/13 14,250,000 14,245,804 Working Capital Management Co. (Japan) 0.180 7/8/13 7,200,000 7,199,748 Total asset-backed commercial paper (cost $186,191,453) CERTIFICATES OF DEPOSIT (9.2%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.220 9/3/13 $22,500,000 $22,500,000 Bank of America NA 0.190 7/22/13 7,400,000 7,400,000 Bank of Montreal/Chicago, IL (Canada) 0.170 9/23/13 9,900,000 9,900,000 Bank of Nova Scotia/Houston FRN 0.623 9/17/13 5,500,000 5,503,777 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.423 9/16/13 6,500,000 6,502,799 Citibank, NA 0.180 8/1/13 7,500,000 7,500,000 JPMorgan Chase Bank NA 0.250 9/18/13 6,360,000 6,360,000 Nordea Bank Finland PLC/New York 0.250 9/12/13 19,525,000 19,525,000 Royal Bank of Canada/New York, NY FRN (Canada) 0.303 6/24/14 14,350,000 14,350,000 Svenska Handelsbanken/New York, NY (Sweden) 0.255 7/15/13 14,750,000 14,750,200 Toronto-Dominion Bank/NY (Canada) 0.305 7/19/13 8,000,000 8,000,299 Toronto-Dominion Bank/NY FRN (Canada) 0.276 10/21/13 12,500,000 12,500,000 Total certificates of deposit (cost $134,792,075) SHORT-TERM INVESTMENT FUND (4.0%) (a) Shares Value Putnam Money Market Liquidity Fund 0.06% (AFF) 58,000,000 $58,000,000 Total short-term investment fund (cost $58,000,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (3.1%) (a) Interest rate (%) Maturity date Principal amount Value Federal Home Loan Bank sr. unsec. bonds 0.170 9/20/13 $14,900,000 $14,899,835 Federal Home Loan Bank unsec. bonds 0.400 7/9/13 7,000,000 7,000,382 Federal Home Loan Mortgage Corp. unsec. notes, MTN 0.130 2/7/14 14,570,000 14,568,410 Federal National Mortgage Association unsec. notes 0.500 8/9/13 9,000,000 9,003,298 Total U.S. government agency obligations (cost $45,471,925) U.S. TREASURY OBLIGATIONS (2.8%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.153 6/26/14 $7,500,000 $7,488,375 U.S. Treasury Bills 0.147 1/9/14 18,100,000 18,085,520 U.S. Treasury Bills 0.137 6/26/14 7,500,000 7,489,500 U.S. Treasury Bills 0.129 8/22/13 7,300,000 7,298,629 Total u.s. treasury obligations (cost $40,362,024) CORPORATE BONDS AND NOTES (1.4%) (a) Interest rate (%) Maturity date Principal amount Value HSBC Bank PLC 144A sr. unsec. notes (United Kingdom) 1.625 8/12/13 $3,490,000 $3,495,197 Toronto-Dominion Bank (The) sr. unsec. unsub. notes FRN, Ser. MTN (Canada) 0.456 7/26/13 1,700,000 1,700,269 Wachovia Corp. sr. unsec. notes MTN, Ser. G 5.700 8/1/13 3,803,000 3,820,278 Wells Fargo Bank, NA sr. unsec. notes FRN, Ser. MTN (M) 0.323 7/15/19 11,000,000 11,000,002 Total corporate bonds and notes (cost $20,015,746) TIME DEPOSITS (1.4%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Cayman Islands) 0.080 7/1/13 $20,000,000 $20,000,000 Total time deposits (cost $20,000,000) TOTAL INVESTMENTS Total investments (cost $1,497,511,372) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes TRAN Tax Revenue Anticipation Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,467,099,986. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $171 $58,000,000 $171 $11,674 $58,000,000 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.8% Canada 7.2 United Kingdom 4.0 Japan 3.3 Australia 3.0 Switzerland 1.9 Norway 1.5 Sweden 1.5 Cayman Islands 1.3 Hong Kong 0.5 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $186,191,453 $— Certificates of deposit — 134,792,075 — Commercial paper — 331,076,680 — Corporate bonds and notes — 20,015,746 — Municipal bonds and notes — 291,370,469 — Repurchase agreements — 370,231,000 — Short-term investment fund 58,000,000 — — Time deposits — 20,000,000 — U.S. government agency obligations — 45,471,925 — U.S. treasury obligations — 40,362,024 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 29 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 29, 2013
